Foley, S.
Application by the executor of the above named decedent for an order remitting the report of the transfer tax appraiser to him for the purpose of reappraising certain shares of stock owned by the decedent and of allowing deductions for the proportionate amount of the debts, funeral and administration expenses.
I do not believe that the effect of the amendment made in 1919 to section 220 of the Tax Law has changed the rule laid down in Matter of Cooley, 186 N. Y. 220, and Matter of Thayer, 193 id. 430, with reference to the unusual status of the stock of the Boston and Albany Railroad Company and the Fitch-burg Railroad Company, with their double incorporation in New York and Massachusetts. The appraiser, therefore, was in error in reporting the transfer tax as due upon the entire value of the shares of the stock and should have apportioned the same.
An allowance should be made for a pro rata deduction for the funeral and administration expenses and debts of decedent.
The report will be remitted to the appraiser for revision and correction in accordance with this decision. Order signed.